VAUGHN, Judge.
 Defendant’s first assignment of error is that on the day the action was filed, without prior notice to defendant, the court entered an order directing defendant to deliver custody of the child to plaintiff. The record discloses that the order was never enforced and that defendant retained custody of the child until the hearing on 30 April 1971. The questions defendant attempts to raise by this assignment of error are therefore moot. Brandon v. Brandon, 10 N.C. App. 457, 179 S.E. 2d 177. In appropriate cases the court may enter orders for the temporary custody of a child pending the service of process. G.S. 50-13.5(d) (2). This assignment of error is overruled.
Defendant next assigns as error the admission into evidence of the duly authenticated orders of the Juvenile and Domestic Relations Court of Palm Beach, Florida, arguing that there was no showing that the Florida court had jurisdiction. The defendant in this action was plaintiff in the Florida suit. “However, a duly authenticated transcript imports verity and validity with the presumption in favor of jurisdiction, and the burden is upon defendant to avoid the judgment by showing lack of jurisdiction or other vitiating matters.” 2 Strong, N.C. Index 2d, Constitutional Law, § 26, p. 244. This assignment of error is without merit.
In defendant’s remaining assignments of error she contends that the evidence does not support the court’s findings of fact and that the court’s findings of fact were inadequate. The evidence taken at the trial is not brought forward in this record on appeal. It is therefore presumed that there was evidence to support the findings of fact. In re Warrick, 1 N.C. App. 387, 161 S.E. 2d 630. The facts found are sufficient to support the order and the same is hereby affirmed.
Affirmed.
Judges Brock and Graham concur.